         Case 19-50289                Doc 1            Filed 03/04/19                    Entered 03/04/19 07:23:26                            Page 1 of 93


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF CONNECTICUT

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                                   Check if this is an
                                                                        Chapter 13
                                                                                                                                   amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                            About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Ken                                                        Sharon
     government-issued picture
                                       First Name                                                 First Name
     identification (for example,
     your driver's license or
     passport).                        Middle Name                                                Middle Name

                                       Levy                                                       Levy
     Bring your picture                Last Name                                                  Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                                 Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                                 First Name
     years
                                       Middle Name                                                Middle Name
     Include your married or
     maiden names.
                                       Last Name                                                  Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   5        6       8      4     xxx – xx –                   8         2        5      3
     number or federal                 OR                                                         OR
     Individual Taxpayer
     Identification number             9xx – xx –                                                 9xx – xx –
     (ITIN)

4.   Any business names                       I have not used any business names or EINs.                I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in            Business name                                              Business name
     the last 8 years
                                       Business name                                              Business name
     Include trade names and
     doing business as names
                                       Business name                                              Business name




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 1
           Case 19-50289         Doc 1          Filed 03/04/19                Entered 03/04/19 07:23:26                            Page 2 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                                   Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                               –                                                           –
                                  EIN                                                          EIN
                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  2400 Yorktown Street                                         50 Forest Street
                                  Number       Street                                          Number      Street

                                  Apt#58                                                       Apt 1620




                                  Houston                         TX       77056               Stamford                       CT       06901
                                  City                            State    ZIP Code            City                           State    ZIP Code

                                  Harris                                                       Fairfield
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.

                                                                                               50 Forest Street
                                  Number       Street                                          Number      Street

                                                                                               Apt 1620
                                  P.O. Box                                                     P.O. Box

                                                                                               Stamford                       CT       06901
                                  City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                           Over the last 180 days before filing this                   Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.

                                          I have another reason. Explain.                             I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)
                                          Debtor has resided in Texas jurisdition
                                          less than 180 days


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                               Chapter 7

                                         Chapter 11

                                         Chapter 12

                                         Chapter 13




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
           Case 19-50289        Doc 1       Filed 03/04/19              Entered 03/04/19 07:23:26                        Page 3 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                           Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?                       Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                 and file it as part of this bankruptcy petition.




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
           Case 19-50289             Doc 1       Filed 03/04/19                   Entered 03/04/19 07:23:26                 Page 4 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                                 Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number     Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
           Case 19-50289             Doc 1         Filed 03/04/19              Entered 03/04/19 07:23:26                      Page 5 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                                 Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
           Case 19-50289           Doc 1         Filed 03/04/19             Entered 03/04/19 07:23:26                         Page 6 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                                Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                           25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                          50,001-100,000
    owe?                                  100-199                          10,001-25,000                         More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million                $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million               $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million              $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million             More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million                $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million               $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million              $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million             More than $50 billion

 Part 7:      Sign Below
For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                   and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                   or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                   proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                   fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                   connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                   or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                   X /s/ Ken Levy                                              X /s/ Sharon Levy
                                      Ken Levy, Debtor 1                                          Sharon Levy, Debtor 2

                                      Executed on 03/04/2019                                      Executed on 03/04/2019
                                                  MM / DD / YYYY                                              MM / DD / YYYY


Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                            page 6
           Case 19-50289        Doc 1        Filed 03/04/19             Entered 03/04/19 07:23:26                        Page 7 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                            Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Dominick Rendina                                                Date 03/04/2019
                                   Signature of Attorney for Debtor                                        MM / DD / YYYY


                                   Dominick Rendina
                                   Printed name
                                   Dominick Rendina - Attorney At Law
                                   Firm Name
                                   500 West Putnam Avenue
                                   Number          Street
                                   Suite 400




                                   Greenwich                                                  CT              06830
                                   City                                                       State           ZIP Code


                                   Contact phone (203) 742-1031                     Email address drendinalaw@gmail.com


                                   CT28075                                                    CT
                                   Bar number                                                 State




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
          Case 19-50289                   Doc 1           Filed 03/04/19                Entered 03/04/19 07:23:26                            Page 8 of 93


 Fill in this information to identify your case and this filing:
 Debtor 1             Ken                                               Levy
                      First Name               Middle Name              Last Name

 Debtor 2            Sharon                                             Levy
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

 Case number
                                                                                                                                  Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                   $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Dodge                        Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Dart 4 door
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2015
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 63,000                                 At least one of the debtors and another             $4,000.00                               $4,000.00
Other information:
2015 Dodge Dart 4 door                                      Check if this is community property
Joint Debtor                                                (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         No
         Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................                $4,000.00


 Part 3:        Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.



Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 1
            Case 19-50289                        Doc 1             Filed 03/04/19                     Entered 03/04/19 07:23:26                                     Page 9 of 93

Debtor 1         Ken Levy
Debtor 2         Sharon Levy                                                                                         Case number (if known)

6.    Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                  $2,315.00

7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                 music collections; electronic devices including cell phones, cameras, media players, games
            No
            Yes. Describe............

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
            No
            Yes. Describe............
                                Music CDS                                                                                                                                      $40.00

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothing / Wearing Apparel for 2 adult(s)                                                                                                    $250.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                    $200.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                Dog                                                                                                                                             $0.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................      $2,805.00


  Part 4:          Describe Your Financial Assets
                                                                                                                                                                 Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 2
        Case 19-50289                               Doc 1                Filed 03/04/19                          Entered 03/04/19 07:23:26                                               Page 10 of 93

Debtor 1         Ken Levy
Debtor 2         Sharon Levy                                                                                                        Case number (if known)

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
           No
           Yes.....................................................................................................................................................................................................
                                                                                                                                                    Cash: ...........................................               $80.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................                   Institution name:

            17.1.        Checking account:                     Chase (Checking 919164236)                                                                                                                       $0.00
            17.2.        Checking account:                     Chase (Checking 471904974)                                                                                                                   $150.00
            17.3.        Checking account:                     Chase (Checking 760453860)                                                                                                                   $150.00
            17.4.        Other financial account: Chase (Business 259572771)                                                                                                                                    $0.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                                                           % of ownership:

                                               Partner in Mood Rock Entertainment LLC                                                                                                                   Unknown
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.               Type of account:                    Institution name:
                                             401(k) or similar plan: Joint Debtor                                                                                                                           $500.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                               Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)

Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                  page 3
        Case 19-50289                           Doc 1               Filed 03/04/19     Entered 03/04/19 07:23:26                        Page 11 of 93

Debtor 1        Ken Levy
Debtor 2        Sharon Levy                                                                        Case number (if known)

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                                   Federal:
           about them, including whether
           you already filed the returns                                                                                    State:
           and the tax years.....................................
                                                                                                                            Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                      Alimony:

                                                                                                               Maintenance:

                                                                                                               Support:

                                                                                                               Divorce settlement:

                                                                                                               Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                                Beneficiary:                      Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information




Official Form 106A/B                                                      Schedule A/B: Property                                                       page 4
           Case 19-50289                        Doc 1             Filed 03/04/19                    Entered 03/04/19 07:23:26                                      Page 12 of 93

Debtor 1         Ken Levy
Debtor 2         Sharon Levy                                                                                         Case number (if known)

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................       $880.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................
                              Desk,Chair                                                                                                                                     $100.00

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.



Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 5
           Case 19-50289                            Doc 1         Filed 03/04/19                    Entered 03/04/19 07:23:26                                      Page 13 of 93

Debtor 1          Ken Levy
Debtor 2          Sharon Levy                                                                                        Case number (if known)

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................       $100.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
            Case 19-50289                           Doc 1              Filed 03/04/19                       Entered 03/04/19 07:23:26                                          Page 14 of 93

Debtor 1           Ken Levy
Debtor 2           Sharon Levy                                                                                                Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................              $0.00

56. Part 2: Total vehicles, line 5                                                                                    $4,000.00

57. Part 3: Total personal and household items, line 15                                                               $2,805.00

58. Part 4: Total financial assets, line 36                                                                              $880.00

59. Part 5: Total business-related property, line 45                                                                     $100.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................               $7,785.00             property total                 +              $7,785.00


63. Total of all property on Schedule A/B.                          Add line 55 + line 62....................................................................................................... $7,785.00




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                      page 7
        Case 19-50289            Doc 1       Filed 03/04/19     Entered 03/04/19 07:23:26            Page 15 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                    Case number (if known)


6.   Household goods and furnishings (details):

     1 Sofa(s)                                                                                              $250.00

     1 Loveseat(s)                                                                                          $200.00

     2015 40 Inch Samsung Restored                                                                          $100.00

     2000 55 inch Mitsubishi                                                                                $175.00

     Entertainment Center / Tv Cabinet                                                                      $100.00

     PERSONAL COMPUTER                                                                                      $275.00

     COFFEE TABLE                                                                                           $125.00

     END TABLES                                                                                              $50.00

     KITCHEN TABLE                                                                                          $100.00

     DISHES / FLATWARE                                                                                       $50.00

     POTS / PANS / COOKWARE                                                                                  $10.00

     2 BED                                                                                                  $400.00

     DRESSER(S) / NIGHTSTAND(S)                                                                             $150.00

     LAMPS / ACCESSORIES                                                                                     $45.00

     (2) CELLULAR TELEPHONES                                                                                $200.00

     LAWNMOWER                                                                                               $85.00

12. Jewelry (details):

     EARRINGS                                                                                                $50.00

     David Yurman                                                                                           $100.00

     COSTUME JEWELRY                                                                                         $50.00




Official Form 106A/B                               Schedule A/B: Property                                      page 8
        Case 19-50289                Doc 1         Filed 03/04/19              Entered 03/04/19 07:23:26                       Page 16 of 93


 Fill in this information to identify your case:
 Debtor 1            Ken                                         Levy
                     First Name           Middle Name            Last Name
 Debtor 2            Sharon                                      Levy
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                          $4,000.00                  $3,775.00          11 U.S.C. § 522(d)(2)
2015 Dodge Dart 4 door (approx. 63,000                                            100% of fair market
miles)                                                                            value, up to any
2015 Dodge Dart 4 door                                                            applicable statutory
Joint Debtor                                                                      limit
(1st exemption claimed for this asset)
Line from Schedule A/B: 3.1

Brief description:                                          $4,000.00                   $225.00           11 U.S.C. § 522(d)(5)
2015 Dodge Dart 4 door (approx. 63,000                                            100% of fair market
miles)                                                                            value, up to any
2015 Dodge Dart 4 door                                                            applicable statutory
Joint Debtor                                                                      limit
(2nd exemption claimed for this asset)
Line from Schedule A/B: 3.1



3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
        Case 19-50289              Doc 1         Filed 03/04/19          Entered 03/04/19 07:23:26                    Page 17 of 93

Debtor 1      Ken Levy
Debtor 2      Sharon Levy                                                            Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(3)
1 Sofa(s)                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           11 U.S.C. § 522(d)(3)
1 Loveseat(s)                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           11 U.S.C. § 522(d)(3)
2015 40 Inch Samsung Restored                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $175.00                  $175.00           11 U.S.C. § 522(d)(3)
2000 55 inch Mitsubishi                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           11 U.S.C. § 522(d)(3)
Entertainment Center / Tv Cabinet                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $275.00                  $275.00           11 U.S.C. § 522(d)(3)
PERSONAL COMPUTER                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $125.00                  $125.00           11 U.S.C. § 522(d)(1)
COFFEE TABLE                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           11 U.S.C. § 522(d)(3)
END TABLES                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           11 U.S.C. § 522(d)(3)
KITCHEN TABLE                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
        Case 19-50289              Doc 1         Filed 03/04/19          Entered 03/04/19 07:23:26                    Page 18 of 93

Debtor 1      Ken Levy
Debtor 2      Sharon Levy                                                            Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $50.00                    $50.00           11 U.S.C. § 522(d)(3)
DISHES / FLATWARE                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00           11 U.S.C. § 522(d)(3)
POTS / PANS / COOKWARE                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           11 U.S.C. § 522(d)(3)
2 BED                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           11 U.S.C. § 522(d)(3)
DRESSER(S) / NIGHTSTAND(S)                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $45.00                    $45.00           11 U.S.C. § 522(d)(3)
LAMPS / ACCESSORIES                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           11 U.S.C. § 522(d)(3)
(2) CELLULAR TELEPHONES                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $85.00                    $85.00           11 U.S.C. § 522(d)(1)
LAWNMOWER                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $40.00                    $40.00           11 U.S.C. § 522(d)(3)
Music CDS                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(3)
Clothing / Wearing Apparel for 2 adult(s)                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     11
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
        Case 19-50289              Doc 1         Filed 03/04/19          Entered 03/04/19 07:23:26                    Page 19 of 93

Debtor 1      Ken Levy
Debtor 2      Sharon Levy                                                            Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $50.00                    $50.00           11 U.S.C. § 522(d)(4)
EARRINGS                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           11 U.S.C. § 522(d)(4)
David Yurman                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           11 U.S.C. § 522(d)(4)
COSTUME JEWELRY                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $80.00                    $80.00           11 U.S.C. § 522(d)(5)
Cash on Hand                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     16
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Chase (Checking 919164236)                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Chase (Business 259572771)                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.4
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           11 U.S.C. § 522(d)(5)
Chase (Checking 471904974)                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           11 U.S.C. § 522(d)(5)
Chase (Checking 760453860)                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           11 U.S.C. § 522(d)(12)
Joint Debtor                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     21
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
        Case 19-50289              Doc 1         Filed 03/04/19          Entered 03/04/19 07:23:26                    Page 20 of 93

Debtor 1      Ken Levy
Debtor 2      Sharon Levy                                                            Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $100.00                    $0.00           11 U.S.C. § 522(d)(5)
Desk,Chair                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     39
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
           Case 19-50289                    Doc 1     Filed 03/04/19               Entered 03/04/19 07:23:26                     Page 21 of 93


  Fill in this information to identify your case:
  Debtor 1             Ken                                          Levy
                       First Name             Middle Name           Last Name

  Debtor 2            Sharon                                        Levy
  (Spouse, if filing) First Name              Middle Name           Last Name


  United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

  Case number
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                                    $0.00             $4,000.00
Ally Bank
Creditor's name
                                                 2015 Dodge Dart 4 door
Po Box 951
Number       Street
Horsham, PA 19044
                                                 As of the date you file, the claim is: Check all that apply.
Attn: President or CEO
                                                     Contingent
                                                     Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Car Loan
   to a community debt
Date debt was incurred           08/07/2017      Last 4 digits of account number        5     7    3    6




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                      $0.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                     $0.00

Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                       page 1
           Case 19-50289                Doc 1          Filed 03/04/19            Entered 03/04/19 07:23:26                         Page 22 of 93


  Fill in this information to identify your case:
  Debtor 1             Ken                                          Levy
                       First Name            Middle Name            Last Name

  Debtor 2            Sharon                                        Levy
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $3,603.00           $3,603.00                $0.00
Connecticut Department of Revenue Servic
Priority Creditor's Name                                   Last 4 digits of account number
P.O. Box 5088                                              When was the debt incurred?          2017
Number       Street
Hartford, CT 06102-5088                                    As of the date you file, the claim is: Check all that apply.
Attn: Supervisor or Office Manager                             Contingent
                                                               Unliquidated
                                                               Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
          Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 23 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                Case number (if known)

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                         Total claim       Priority        Nonpriority
previous page.                                                                                                      amount          amount


   2.2                                                                                                  $835.00          $835.00           $0.00
Internal Revenue Service
Priority Creditor's Name                                Last 4 digits of account number       5     6    8      4
P.O. Box 7317                                           When was the debt incurred?        2015
Number       Street
Philadelphia, PA 19101-7317                             As of the date you file, the claim is: Check all that apply.
Attn: Office Manager or Supervisor                          Contingent
                                                            Unliquidated
                                                            Disputed
City                         State   ZIP Code
Who incurred the debt? Check one.                       Type of PRIORITY unsecured claim:
     Debtor 1 only                                         Domestic support obligations
     Debtor 2 only                                         Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                            Claims for death or personal injury while you were
     At least one of the debtors and another               intoxicated
     Check if this claim is for a community debt           Other. Specify
Is the claim subject to offset?
     No
     Yes

   2.3                                                                                               $2,228.43         $2,228.43           $0.00
Nys Dept of Tax & Finance
Priority Creditor's Name                                Last 4 digits of account number       5     6    8      4
Bankruptcy Section                                      When was the debt incurred?        2014
Number       Street
PO Box 5300                                             As of the date you file, the claim is: Check all that apply.
Albany, NY 12205-0300                                       Contingent
                                                            Unliquidated
                                                            Disputed
City                         State   ZIP Code
Who incurred the debt? Check one.                       Type of PRIORITY unsecured claim:
     Debtor 1 only                                         Domestic support obligations
     Debtor 2 only                                         Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                            Claims for death or personal injury while you were
     At least one of the debtors and another               intoxicated
     Check if this claim is for a community debt           Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
           Case 19-50289                Doc 1          Filed 03/04/19              Entered 03/04/19 07:23:26                         Page 24 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                      Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $955.32
Action Fuel Oil Company                                     Last 4 digits of account number         n o w n
Nonpriority Creditor's Name
                                                            When was the debt incurred?           2/1/2015-2/28/2015
1 Gilbert Park
Number        Street                                        As of the date you file, the claim is: Check all that apply.
Ossining, NY 10562                                              Contingent
Attn: President or CEO                                          Unliquidated
                                                                Disputed

City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               utility bill
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                              $50.00
Advanced Collection Services, Ltd                           Last 4 digits of account number         5     7    0     6
Nonpriority Creditor's Name
                                                            When was the debt incurred?
55 Whiting St 2a
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 626                                                      Contingent
Plainville, CT 06062-0626                                       Unliquidated
                                                                Disputed

City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Arrearage
Is the claim subject to offset?
     No
     Yes
Collecting for Rickart Collection Systems, Inc.




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 25 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.3                                                                                                                                $15,141.42
Ava Stamford- Hunter Warfield                            Last 4 digits of account number      7 2        7    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017
4620 Woodland Corporate Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Tampa Florida 33614                                          Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes
Creditor Account Number DJ11810452

   4.4                                                                                                                                $20,750.22
Avalon Bay Communities                                   Last 4 digits of account number       6    2    0    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/25/2015-4/4/2018
2901 Sabre Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Virginia Beach, VA 23452                                     Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                    $956.10
Bank of America                                          Last 4 digits of account number      4 8 2 1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        4/1/2005-5/27/2008
245 Main Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Dickson City, PA 18519                                       Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes



Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 26 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.6                                                                                                                                     $94.40
Bedford Anesthesia                                       Last 4 digits of account number       0    2    B    A
Nonpriority Creditor's Name
                                                         When was the debt incurred?
34 South Bedford Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Mount Kisco, NY 10549                                        Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           medical bill
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                    $426.11
Capital One                                              Last 4 digits of account number       3    6    0    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/20/2014-3/9/2015
2165 Lakeview Road Suite 800
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Charlotte, NC 28269                                          Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                    $421.37
Capital One Bank                                         Last 4 digits of account number      9 9 6 1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/6/2016-4/5/2018
PO BOX 71083
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Charlotte, NC 28272                                          Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           credit card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 27 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.9                                                                                                                                  $3,795.92
CareMount Medical                                        Last 4 digits of account number       3    1    9    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO BOX 65042
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Baltimore, MD 21264                                          Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           medical bill
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                  $3,318.40
Caremount Medical                                        Last 4 digits of account number       9    2    8    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        7/12/2005
PO Box 65042
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Balltimore, MD 21264                                         Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           medical bill
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                    $866.86
Chi St. Luke's Health                                    Last 4 digits of account number      7 5        2    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017
PO Box 20269
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Houston Texas 77225-0269                                     Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 28 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.12                                                                                                                                $30,868.31
Citibank                                                 Last 4 digits of account number      5 3        1    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        6/1/2007
PO Box 6500
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Sioux Falls, SD 57117                                        Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                  $3,156.51
Citibank                                                 Last 4 digits of account number       4    7    1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/29/1996-12/11/2005
PO BOX 6500
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Sioux Falls, SC 57117                                        Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                    $479.05
Citizen Bank                                             Last 4 digits of account number      5 3 6 3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/15/2016-4/10/2018
833 Broadway
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Albany, NY 12207                                             Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 29 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.15                                                                                                                                    $312.04
Commercical Checking Control                             Last 4 digits of account number       6    6    2    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7250 Beverly Blvd, Suite 200
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Los Angeles, CA 90036-2560                                   Contingent
Attn: President Or Ceo                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes
Collecting for Albertson

  4.16                                                                                                                                  $7,736.14
Con Edison                                               Last 4 digits of account number       0    0    7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        6/24/2011-8/29/2015
PO BOX 1702
Number        Street                                     As of the date you file, the claim is: Check all that apply.
New York, NY 10016                                           Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                    $535.37
Connecticut Dermatology Group                            Last 4 digits of account number      8 1 6 7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/7/2017-6/1/2017
PO BOX 21228
Number        Street                                     As of the date you file, the claim is: Check all that apply.
New York, NY 10087                                           Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           medical bill
Is the claim subject to offset?
     No
     Yes



Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 30 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.18                                                                                                                                     $39.96
Conservice                                               Last 4 digits of account number       3    2    3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 4717
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Logan, UT 84323-4717                                         Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                      $0.00
Cottonwood Financial Dba Cash Store                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1901 Gateway Drive Suite 200
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Irving Tx 75038                                              Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                  $1,850.00
Creative Cakes                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        4/25/2016-6/6/2018
400 East 74th Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
New York, NY 10021                                           Contingent
Attn: President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 31 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.21                                                                                                                                  $4,707.24
Credence                                                 Last 4 digits of account number       0    6    4    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
17000 Dallas Parkway
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 204                                                    Contingent
Dallas, TX 75248                                             Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes
Collecting for AT&T
Acct# 287249903465
  4.22                                                                                                                                     $63.33
Credit Center, LLC                                       Last 4 digits of account number       6    C    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7 Finance Drive
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Danbury, CT 06810-0233                                       Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 10
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 32 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.23                                                                                                                                    $636.00
Credit Services Intl / Singleton Associa                 Last 4 digits of account number      3 9        2    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
PO Box 1088
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Arlington, TX 76004                                          Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes
Reference # 120342088

  4.24                                                                                                                                  $1,491.00
Ct Department of Revenue                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2016
Twenty-Five Sigourney Street -Ste 2
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Hartford, CT 06106-5032                                      Contingent
Attn: Office Manager or Supervisor                           Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Taxes
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                $34,506.00
Daimler Chrysler Corp.                                   Last 4 digits of account number      5 7 3 6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/28/2001-5/16/2006
1010 West Mockingbird Lane Suite 100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Dallas, TX 75247                                             Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile Loan
Is the claim subject to offset?
     No
     Yes



Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 11
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 33 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.26                                                                                                                                  $1,475.00
Dynamic Movers                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/25/2015-8/25/2015
402 Foster Avenue 4B
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Brooklyn, NY 11230-4000                                      Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.27                                                                                                                                    $600.00
Enterprise                                               Last 4 digits of account number       7    4    7    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 801988
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Kansas City, MO 64180                                        Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                                    $600.00
Enterprise                                               Last 4 digits of account number       7    4    7    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO BOX 801988
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Kansas City, MO 64180                                        Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 12
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 34 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.29                                                                                                                                  $1,351.25
Eversource (Electric)                                    Last 4 digits of account number      7 0 2 8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/25/2015-4/4/2018
PO Box 650032
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Dallas, TX 75265                                             Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.30                                                                                                                                  $1,449.88
Eversource (Gas)                                         Last 4 digits of account number       7    0    9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/25/2015-4/4/2018
PO BOX 660034
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Dallas, TX 75265                                             Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                    $654.14
F.R. Meixner                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/6/2011
PO BOX 337
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Somers, NY 10589                                             Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 13
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 35 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.32                                                                                                                                    $542.00
Fingerhut                                                Last 4 digits of account number      7 8 9           7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/13/2016
PO BOX 166
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Newark, NJ 07101                                             Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           credit card
Is the claim subject to offset?
     No
     Yes

  4.33                                                                                                                                    $285.00
First Premier Bank                                       Last 4 digits of account number       1    3    5    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017
PO Box 5519
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Sioux Falls Sd 57117-5519                                    Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                    $683.77
Frontier Communications                                  Last 4 digits of account number      8 6 8 7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/18/2017-3/25/2017
PO BOX 74047
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Cincinnati, OH 45274                                         Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 14
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 36 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.35                                                                                                                                    $413.57
Frontier Communications                                  Last 4 digits of account number      8 3 3 8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/2/2017-4/4/2018
PO BOX 740407
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Cincinnati, OH 45274                                         Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.36                                                                                                                                  $3,144.32
Harlan Check Cashing                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        7/10/2010-6/28/2011
57 Front Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Brooklyn, NY 11201                                           Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                  $3,174.00
Heritage Fuel                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        6/24/2013
PO BOX 512
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Croton Falls, NY 10519                                       Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 15
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 37 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.38                                                                                                                                    $402.00
Houston Finance Company                                  Last 4 digits of account number      6 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
1332 Yale Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Houston, Texas 77006                                         Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes

  4.39                                                                                                                                    $161.78
HSBC                                                     Last 4 digits of account number       7    9    3    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO BOX 610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Sauk Rapids, MN 56379                                        Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           credit card
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                  $1,166.00
Internal Revenue Service                                 Last 4 digits of account number      5 6        8    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017
P.O. Box 7317
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Philadelphia, PA 19101-7317                                  Contingent
Attn: Manager or Supervisor                                  Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Taxes
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 16
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 38 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.41                                                                                                                                    $604.09
JP McHale                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
241 Bleakley Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Buchanan, NY 10511                                           Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.42                                                                                                                                    $706.25
Kensico Fuel Company                                     Last 4 digits of account number       3    7    6    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
11 Annadale Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Armonk, NY 10504                                             Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                                  $2,332.25
LVNV Funding                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/15/2007-11/1/2007
60 Vanderbilt Motor Pkwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Commack, NY 11725                                            Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 17
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 39 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.44                                                                                                                                    $940.29
Marshall Oil Company                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2/8/2008-2/15/2008
130 Salem Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Pound Ridge, NY 10576                                        Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.45                                                                                                                                    $245.94
Masseys                                                  Last 4 digits of account number       6    6    A    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2822
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Monroe, WI 53566-8022                                        Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                                    $246.10
National Recoveries, Inc.                                Last 4 digits of account number      N 9        W    F
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017
14735 Highway 65 NE Suite 100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Ham Lake, MN 55304-4886                                      Contingent
MTA Bridges & Tunnels                                        Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 18
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 40 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.47                                                                                                                                  $2,906.45
Norco Fuel Service                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/20/2006-5/17/2006
325 Adams Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Bedford Hills, NY 10507                                      Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.48                                                                                                                                    $335.00
Nys Dept of Tax & Finance                                Last 4 digits of account number       5    2    5    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2016
Bankruptcy Section
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 5300                                                  Contingent
Albany, NY 12205-0300                                        Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Taxes
Is the claim subject to offset?
     No
     Yes

  4.49                                                                                                                                    $254.00
NYS Dept of Tax & Finance                                Last 4 digits of account number      5 6        8    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2015
Bankruptcy Section
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 5300                                                  Contingent
Albany, NY 12205-0300                                        Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Taxes
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 19
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 41 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.50                                                                                                                                    $930.36
Optimum                                                  Last 4 digits of account number       5    3    0    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 742698
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Cincinnati, OH 45274                                         Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.51                                                                                                                                $21,674.38
Parkside at Memorial                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
777 South Mayde Creek Drive
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Houston Texas 77079                                          Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes

  4.52                                                                                                                               $147,972.00
Phillip Sirlin                                           Last 4 digits of account number      N o n e
Nonpriority Creditor's Name
                                                         When was the debt incurred?        6/4/2012-8/1/2015
5 Kisco Park Drive
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Mount Kisco                   NY      10514
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 20
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 42 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.53                                                                                                                                    $615.94
Progressive Insurance                                    Last 4 digits of account number      7 7 7           7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/16/2017
725 Canton Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Norwood, MA 02062                                            Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.54                                                                                                                                    $778.50
Putnam Valley Petroleum                                  Last 4 digits of account number       7    1    1    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        NA
100 Buckshollow Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Mahopac, NY 10541                                            Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.55                                                                                                                                    $400.00
Sahpiro Gettinger & Waldinger, LLP                       Last 4 digits of account number      L e        v    y
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2015
118 North Bedford Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Mt. Kisco, NY 10594                                          Contingent
Attn. Partner, President or CEO                              Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Legal Services
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 21
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 43 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.56                                                                                                                               $419,628.00
Sam J. Nole                                              Last 4 digits of account number      n o w n
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/1/1998-1/1/2005
347 5th Avenue Suite 709
Number        Street                                     As of the date you file, the claim is: Check all that apply.
New York, NY 10016                                           Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes

  4.57                                                                                                                                    $143.20
Seventh Avenue                                           Last 4 digits of account number       5    5    7    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1112 7th Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Monroe Wi 53566-1364                                         Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes

  4.58                                                                                                                                  $1,548.60
Slomins                                                  Last 4 digits of account number       0    2    5    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1 Old Country Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Mahopac, NY 10541                                            Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 22
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 44 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.59                                                                                                                                $90,137.40
Sony BMG Music Entertainment                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/22/2008
25 Madison Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
New York, NY 10010                                           Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.60                                                                                                                                  $1,626.73
Speedy Cash                                              Last 4 digits of account number       9    9    2    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017
PO Box 780408
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Wichita Kansas 67278                                         Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes

  4.61                                                                                                                                  $1,627.00
Speedy Cash                                              Last 4 digits of account number       9    9    2    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 780408
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Wichita Kansas 67278                                         Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 23
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 45 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.62                                                                                                                                  $4,129.05
Sprint                                                   Last 4 digits of account number      9 0 6 4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/29/2010-12/29/2014
PO Box 4191
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Carol Stream, IL 60197                                       Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.63                                                                                                                                  $1,473.54
Sprint                                                   Last 4 digits of account number       9    0    7    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/25/2015-6/12/2018
PO Box 4191
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Carol Stream, IL 60197                                       Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes

  4.64                                                                                                                                    $160.00
The New York Times                                       Last 4 digits of account number       2    5    9    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 371456
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Pittsburgh, PA 15250                                         Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 24
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 46 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.65                                                                                                                                    $220.50
Transworld Systems, Inc.                                 Last 4 digits of account number      7 6        8    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017
5226 Frantz Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Dublin, OH 43017                                             Contingent
Mta Bridges & Tunnels                                        Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
     No
     Yes
Collecting for MTA Bridges & Tunnels

  4.66                                                                                                                                  $1,020.18
Tri County Plumbing & Heating                            Last 4 digits of account number       n    o    w    n
Nonpriority Creditor's Name
                                                         When was the debt incurred?
900 Lincoln Blvd #201
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Delray Beach, FL 33446                                       Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           utility bill
Is the claim subject to offset?
     No
     Yes

  4.67                                                                                                                                  $1,829.85
Verizon Wireless                                         Last 4 digits of account number      0 0 0           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/19/2012
PO BOX 15124
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Albany, NY 12212                                             Contingent
Attn. President or CEO                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes



Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 25
           Case 19-50289              Doc 1          Filed 03/04/19           Entered 03/04/19 07:23:26                         Page 47 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.68                                                                                                                                  $1,208.54
Vincent Laduca                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/29/2010
52 Depew Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pleasantville                 NY      10570
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           other
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 26
          Case 19-50289                 Doc 1      Filed 03/04/19             Entered 03/04/19 07:23:26                      Page 48 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


All Tran Financial                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
6800 North Course Drive                                     Line   4.39 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
Houston, TX 77072                                                                               Part 2: Creditors with Nonpriority Unsecured Claims

Attn: President or CEO
                                                            Last 4 digits of account number

City                            State   ZIP Code


AMERASSIST AR Solutions                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 26095 #500                                           Line   4.37 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
Columbus, OH 43226                                                                              Part 2: Creditors with Nonpriority Unsecured Claims

Attn: President or CEO
                                                            Last 4 digits of account number

City                            State   ZIP Code


ANTHONY J PIERAGOSTINI                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
126 Barker Street                                           Line   4.47 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Mount Kisco                     NY      10549
City                            State   ZIP Code


Client Services                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3451 Harry S Truman Blvd                                    Line    4.8 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
St Charles, MO 63301                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

Attn: President or CEO
                                                            Last 4 digits of account number

City                            State   ZIP Code


Commonwealth                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
245 Main Street                                             Line    4.5 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
Dickson City, PA 18519                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

Attn: President or CEO
                                                            Last 4 digits of account number

City                            State   ZIP Code


Convergent                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 9004                                                 Line   4.62 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
Renton, WA 98057                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

Attn: President or CEO
                                                            Last 4 digits of account number

City                            State   ZIP Code



Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 27
         Case 19-50289             Doc 1      Filed 03/04/19         Entered 03/04/19 07:23:26                      Page 49 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                          Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Convergent                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
800 SW 39th Street                                  Line   4.14 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Renton, WA 98057                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

Attn: President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Credit Collection Services                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
725 Canton Street                                   Line   4.53 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Norwood, MA 02062                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


DAVID J GOLD P C                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
116 John Street Suite 110                           Line   4.36 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
New York, NY 10038                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Deily & Glastetter                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8 Southwoods Blvd Suite 207                         Line   4.25 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Albany, NY 12211                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Eastern Account                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 837                                          Line   4.34 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Newtown, CT 06470                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Forster & Garbus                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
60 Vanderbilt Motor Pkwy                            Line   4.43 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Commack, NY 11725                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 28
         Case 19-50289             Doc 1      Filed 03/04/19         Entered 03/04/19 07:23:26                      Page 50 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                          Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Jefferson Capital                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
16 McLeland Rd                                      Line   4.32 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
St Cloud, MN 56303                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Keen & Matney                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
20 Batterson Park Road Suite 130                    Line   4.4 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
Farmington, CT 06032                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Kestenbaum,Dannenberg and Klein                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
104 West 40th Street                                Line   4.56 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
New York, NY 10018                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Levy, Davis, Maher                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
39 Broadway Suite 1620                              Line   4.59 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
New York, NY 10006                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Martini, Highes & Grossman                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
900 LInton Blvd #201                                Line   4.66 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Delray Beach, FL 33446                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Pinnacle Credit Services                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 10497                                        Line   4.67 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Greenville, SC 29603                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 29
         Case 19-50289             Doc 1      Filed 03/04/19         Entered 03/04/19 07:23:26                      Page 51 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                          Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Pinnacle Credit Services                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 10497                                        Line   4.12 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Greenville, SC 29603                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Pinnacle Credit Srevices                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 10497                                        Line   4.13 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Greenville, SC 29603                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Portfolio Recovery                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 12914                                        Line   4.7 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
Norfolk, VA 23541                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Portfolio Recovery Associates,Llc                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
120 Corporate Boulevards                            Line   4.8 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
Norfolk, VA 23502                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number      3    6    0    9
City                       State   ZIP Code


SHAMBERG MARWELL DAVIS & HOLLIS                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
55 Smith Avenue                                     Line   4.44 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Mount Kisco, NY 10549                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

Attn: Partner, President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Stephen Dewey                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1 Gilbert Park                                      Line   4.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
Ossining, NY 10562                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 30
         Case 19-50289             Doc 1      Filed 03/04/19         Entered 03/04/19 07:23:26                      Page 52 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                          Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Stephen Dewey ESQ                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1 Gilbert Park                                      Line   4.52 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Ossining, NY 10562                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number      8    7    8    7
City                       State   ZIP Code
Representing Philip Sirlin

Sunrise Credit Services                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
260 Airport Plaza                                   Line   4.50 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Farmingdale, NY 11735                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


Sunrise Credit Services                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
260 Airport Plaza                                   Line   4.16 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Farmingdale, NY 11735                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code


TSG Collections                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
20 North Van Brunt Street #10                       Line   4.20 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Englewood, NJ 07631                                                                    Part 2: Creditors with Nonpriority Unsecured Claims

Attn. President or CEO
                                                    Last 4 digits of account number

City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 31
        Case 19-50289                 Doc 1        Filed 03/04/19          Entered 03/04/19 07:23:26                          Page 53 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                             Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.              $6,666.43

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.              $6,666.43




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $854,953.92


                  6j.   Total.   Add lines 6f through 6i.                                            6j.            $854,953.92




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                       page 32
          Case 19-50289                Doc 1         Filed 03/04/19             Entered 03/04/19 07:23:26                       Page 54 of 93


 Fill in this information to identify your case:
 Debtor 1             Ken                                          Levy
                      First Name            Middle Name            Last Name

 Debtor 2            Sharon                                        Levy
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Memorial SMC Investment                                                      Residential Lease
          Name                                                                         Date Lease Began: 6/4/2018
          6300 La Camina Drive Suite 150
          Number    Street                                                             Date Scheduled to End: 5/1/2019
                                                                                       Landlord holds a judgment against Debtor
                                                                                       Contract to be ASSUMED
          Houston                                      TX        77079                 Contract is in DEFAULT
          City                                         State     ZIP Code

 2.2      Paul Valeri                                                                  Residential Lease
          Name                                                                         Date Lease Began: 4/2/2018
          12 Downing St.
          Number    Street                                                             Date Scheduled to End: 3/31/2019
                                                                                       Contract to be ASSUMED

          Danbury                                      CT        06811
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
        Case 19-50289               Doc 1         Filed 03/04/19               Entered 03/04/19 07:23:26                       Page 55 of 93


 Fill in this information to identify your case:
 Debtor 1            Ken                                         Levy
                     First Name          Middle Name             Last Name

 Debtor 2            Sharon                                      Levy
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                     page 1
          Case 19-50289                 Doc 1        Filed 03/04/19            Entered 03/04/19 07:23:26                               Page 56 of 93


 Fill in this information to identify your case:
     Debtor 1              Ken                                         Levy
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Sharon                                      Levy                                     An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   DISTRICT OF CONNECTICUT
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Retail                                             Certified Opthalmic Assistant
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Maramaxx Operating Corp.                           CareMount Medical

      Occupation may include            Employer's address     770 Cochituate Road                                90 South Bedford Road
      student or homemaker, if it                              Number Street                                      Number Street
      applies.
                                                               PO Box 9146




                                                               Famingham                    MA       01701        Mount Kisco             NY      10549
                                                               City                         State    Zip Code     City                    State   Zip Code

                                        How long employed there?        11/2018                                           13 Years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $1,182.87             $5,127.50
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $1,182.87             $5,127.50




Official Form 106I                                            Schedule I: Your Income                                                                 page 1
         Case 19-50289                          Doc 1             Filed 03/04/19                       Entered 03/04/19 07:23:26                              Page 57 of 93

Debtor 1        Ken Levy
Debtor 2        Sharon Levy                                                                                                      Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $1,182.87       $5,127.50
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $190.10             $1,037.56
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                 $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00              $147.70
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                 $0.00
     5e. Insurance                                                                                          5e.                $0.00              $416.90
     5f. Domestic support obligations                                                                       5f.                $0.00                 $0.00
     5g. Union dues                                                                                         5g.                $0.00                 $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +                $0.00             $311.12
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $190.10             $1,913.28
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.               $992.77             $3,214.22
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.               $0.00                   $0.00
     8e. Social Security                                                                                    8e.           $1,680.00                   $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.            $1,680.00                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $2,672.77 +         $3,214.22 =                                                   $5,886.99
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $5,886.99
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
        Case 19-50289            Doc 1   Filed 03/04/19      Entered 03/04/19 07:23:26                     Page 58 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                        Case number (if known)


                                                                       For Debtor 1       For Debtor 2 or
                                                                                          non-filing spouse
5h. Other Payroll Deductions (details)
     Retirement Contributions                                                                    $153.82
     AFLAC Cancer Ins                                                                             $94.02
     Vol Life D&D                                                                                  $1.16
     Vol Life EE                                                                                  $26.80
     Vol Life Spouse                                                                               $2.68
     VolLife UNUM                                                                                 $32.64

                                                             Totals:           $0.00             $311.12




Official Form 106I                             Schedule I: Your Income                                              page 3
          Case 19-50289                 Doc 1        Filed 03/04/19               Entered 03/04/19 07:23:26                       Page 59 of 93


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Ken                                           Levy                                An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Sharon                                        Levy
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    DISTRICT OF CONNECTICUT                                        MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,275.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.                     $18.00

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
        Case 19-50289                Doc 1        Filed 03/04/19           Entered 03/04/19 07:23:26                    Page 60 of 93

Debtor 1      Ken Levy
Debtor 2      Sharon Levy                                                                    Case number (if known)

                                                                                                                 Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                    6a.                   $155.00
     6b. Water, sewer, garbage collection                                                                  6b.                    $21.97
     6c. Telephone, cell phone, Internet, satellite, and                                                   6c.                   $215.00
         cable services
     6d. Other. Specify:                                                                                   6d.

7.   Food and housekeeping supplies                                                                        7.                    $300.00
8.   Childcare and children's education costs                                                              8.

9.   Clothing, laundry, and dry cleaning                                            (Laundry/Dry Cleaning) 9.                     $75.00
10. Personal care products and services                                                                    10.                    $50.00
11. Medical and dental expenses                                                                            11.                    $20.00
12. Transportation. Include gas, maintenance, bus or train                                                 12.                   $250.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                          13.                    $25.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.

     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.

     15d.   Other insurance. Specify:                                                                      15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                               16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                                     17a.

     17b.   Car payments for Vehicle 2                                                                     17b.

     17c.   Other. Specify:                                                                                17c.

     17d.   Other. Specify: Furniture Rental                                                               17d.                  $250.00
18. Your payments of alimony, maintenance, and support that you did not report as                          18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                                    20a.

     20b.   Real estate taxes                                                                              20b.

     20c.   Property, homeowner's, or renter's insurance                                                   20c.

     20d.   Maintenance, repair, and upkeep expenses                                                       20d.

     20e.   Homeowner's association or condominium dues                                                    20e.



 Official Form 106J                                        Schedule J: Your Expenses                                                page 2
       Case 19-50289                  Doc 1       Filed 03/04/19             Entered 03/04/19 07:23:26                  Page 61 of 93

Debtor 1      Ken Levy
Debtor 2      Sharon Levy                                                                      Case number (if known)

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.             $2,654.97
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.             $3,268.00
    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.             $5,922.97

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.             $5,886.99
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –         $5,922.97
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.              ($35.98)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                             page 3
          Case 19-50289                   Doc 1      Filed 03/04/19               Entered 03/04/19 07:23:26                       Page 62 of 93


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1               Ken                                          Levy                                An amended filing
                            First Name            Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2               Sharon                                       Levy
     (Spouse, if filing)    First Name            Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    DISTRICT OF CONNECTICUT                                        MM / DD / YYYY
     Case number
     (if known)

Official Form 106J-2
Schedule J-2: Expenses for Separate Household of Debtor 2                                                                                        12/15
Use this form for Debtor 2's separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households.
If Debtor 1 and Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer
the questions on this form only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and
accurate as possible. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.

 Part 1:          Describe Your Household
1.    Do you and Debtor 1 maintain separate households?

            No. Do not complete this form.
            Yes
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 but list all                                                Debtor 2:                      age              live with you?
                                               for each dependent...................................
      other dependents of Debtor 2                                                                                                         No
      regardless of whether listed                                                                                                         Yes
      as a dependent of Debtor 1
                                                                                                                                           No
      on Schedule J.
                                                                                                                                           Yes
      Do not state the dependents'                                                                                                         No
      names.                                                                                                                               Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself, your dependents, and


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed.


Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,275.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J-2                        Schedule J-2: Expenses for Separate Household of Debtor 2                                           page 1
        Case 19-50289                Doc 1        Filed 03/04/19           Entered 03/04/19 07:23:26               Page 63 of 93

Debtor 1      Ken Levy
Debtor 2      Sharon Levy                                                                Case number (if known)

                                                                                                            Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                       5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                               6a.                   $225.00
     6b. Water, sewer, garbage collection                                                             6b.                   $100.00
     6c. Telephone, cell phone, Internet, satellite, and                                              6c.                    $50.00
         cable services
     6d. Other. Specify:                                                                              6d.

7.   Food and housekeeping supplies                                                                   7.                    $300.00
8.   Childcare and children's education costs                                                         8.

9.   Clothing, laundry, and dry cleaning                                                              9.                     $50.00
10. Personal care products and services                                                               10.                    $50.00
11. Medical and dental expenses                                                                       11.

12. Transportation. Include gas, maintenance, bus or train                                            12.                   $275.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                     13.                    $45.00
    magazines, and books
14. Charitable contributions and religious donations                                                  14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                            15a.

     15b.   Health insurance                                                                          15b.

     15c.   Vehicle insurance                                                                         15c.                  $259.00
     15d.   Other insurance. Specify:                                                                 15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                          16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Auto Loan Payments                                          17a.                  $389.00
     17b.   Car payments for Vehicle 2                                                                17b.

     17c.   Other. Specify:                                                                           17c.

     17d.   Other. Specify:                                                                           17d.

18. Your payments of alimony, maintenance, and support that you did not report as                     18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                          19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                               20a.

     20b.   Real estate taxes                                                                         20b.

     20c.   Property, homeowner's, or renter's insurance                                              20c.

     20d.   Maintenance, repair, and upkeep expenses                                                  20d.

     20e.   Homeowner's association or condominium dues                                               20e.



 Official Form 106J-2                     Schedule J-2: Expenses for Separate Household of Debtor 2                            page 2
        Case 19-50289               Doc 1        Filed 03/04/19             Entered 03/04/19 07:23:26                  Page 64 of 93

Debtor 1      Ken Levy
Debtor 2      Sharon Levy                                                                     Case number (if known)

21. Other. Specify: See continuation sheet                                                                   21.   +          $250.00
22. Your monthly expenses. Add lines 4 through 21.
    The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate   22.             $3,268.00
    the total expenses for Debtor 1 and Debtor 2.

23. Line not used on this form.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J-2                     Schedule J-2: Expenses for Separate Household of Debtor 2                              page 3
       Case 19-50289      Doc 1    Filed 03/04/19          Entered 03/04/19 07:23:26                 Page 65 of 93

Debtor 1    Ken Levy
Debtor 2    Sharon Levy                                                     Case number (if known)


21. Other. Specify:
    Medication                                                                                               $60.00
    GYM                                                                                                      $65.00
    Hair                                                                                                    $125.00

                                                                                  Total:                    $250.00




 Official Form 106J-2        Schedule J-2: Expenses for Separate Household of Debtor 2                         page 4
         Case 19-50289                          Doc 1              Filed 03/04/19                      Entered 03/04/19 07:23:26                                         Page 66 of 93


 Fill in this information to identify your case:
 Debtor 1                Ken                                                          Levy
                         First Name                    Middle Name                    Last Name

 Debtor 2            Sharon                                                           Levy
 (Spouse, if filing) First Name                        Middle Name                    Last Name


 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

 Case number
                                                                                                                                                           Check if this is an
 (if known)
                                                                                                                                                           amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                       Your assets
                                                                                                                                                                       Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................              $0.00


                                                                                                                                                                           $7,785.00
     1b. Copy line 62, Total personal property, from Schedule A/B.................................................................................................................................................................


                                                                                                                                                                                 $7,785.00
     1c. Copy line 63, Total of all property on Schedule A/B........................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................                                              $0.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                          $6,666.43
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $854,953.92
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                    Your total liabilities                         $861,620.35




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $5,886.99
     Copy your combined monthly income from line 12 of Schedule I.........................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                   $5,922.97




Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
           Case 19-50289              Doc 1        Filed 03/04/19             Entered 03/04/19 07:23:26                       Page 67 of 93

Debtor 1      Ken Levy
Debtor 2      Sharon Levy                                                                  Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $3,466.29


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                   $6,666.43


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00

     9d. Student loans. (Copy line 6f.)                                                                               $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00

     9g. Total.    Add lines 9a through 9f.                                                                      $6,666.43




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
        Case 19-50289              Doc 1       Filed 03/04/19            Entered 03/04/19 07:23:26                     Page 68 of 93


 Fill in this information to identify your case:
 Debtor 1           Ken                                      Levy
                    First Name          Middle Name          Last Name

 Debtor 2            Sharon                                  Levy
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

 Case number
                                                                                                             Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Ken Levy                                         X /s/ Sharon Levy
        Ken Levy, Debtor 1                                    Sharon Levy, Debtor 2

        Date 03/04/2019                                       Date 03/04/2019
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
        Case 19-50289                  Doc 1          Filed 03/04/19          Entered 03/04/19 07:23:26                        Page 69 of 93


 Fill in this information to identify your case:
 Debtor 1            Ken                                          Levy
                     First Name              Middle Name          Last Name

 Debtor 2            Sharon                                       Levy
 (Spouse, if filing) First Name              Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

 Case number
                                                                                                                     Check if this is an
 (if known)
                                                                                                                     amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                          04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1:                                          Dates Debtor 1       Debtor 2:                                        Dates Debtor 2
                                                           lived there                                                           lived there
                                                                                       Same as Debtor 1                               Same as Debtor 1


        50 Forest St Apt 1620                              From   8/25/2015                                                      From
        Number      Street                                                      Number      Street
                                                           To     4/4/2018                                                       To


        STAMFORD                  CT       06901
        City                      State    ZIP Code                             City                      State   ZIP Code


        Debtor 1:                                          Dates Debtor 1       Debtor 2:                                        Dates Debtor 2
                                                           lived there                                                           lived there
                                                                                       Same as Debtor 1                               Same as Debtor 1


        1616 West Dallas ST                                From   4/6/2018                                                       From
        Number      Street                                                      Number      Street
                                                           To     6/5/2018                                                       To


        Houston                   TX       77019
        City                      State    ZIP Code                             City                      State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 1
        Case 19-50289                    Doc 1      Filed 03/04/19            Entered 03/04/19 07:23:26                      Page 70 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                               Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income          Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.      (before deductions
                                                                             and exclusions                                   and exclusions

From January 1 of the current year until              Wages, commissions,             $3,000.00       Wages, commissions,             $12,000.00
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,             $3,600.00       Wages, commissions,             $57,000.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,            $25,572.00       Wages, commissions,             $56,444.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
        Case 19-50289                     Doc 1      Filed 03/04/19             Entered 03/04/19 07:23:26                       Page 71 of 93

Debtor 1         Ken Levy
Debtor 2         Sharon Levy                                                                Case number (if known)


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                  "incurred by an individual primarily for a personal, family, or household purpose."

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                  * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
         Case 19-50289                    Doc 1           Filed 03/04/19           Entered 03/04/19 07:23:26                     Page 72 of 93

Debtor 1         Ken Levy
Debtor 2         Sharon Levy                                                                   Case number (if known)

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

                                                                Describe the property                            Date            Value of the property
Sam Nole                                                        Garnishment of wagesfrom Sharon                         N/A           $3,500.00
Creditor's Name                                                 Levy $254.10 to $303.95 per pay period
                                                                through her employer:
347 Fifth Avenue Suite 709
Number     Street                                               Caremount Medical
                                                                90 S. Bedford Road
                                                                Mount Kisco, NY 10549

New York                               NY         10016         Explain what happened
City                                   State      ZIP Code         Property was repossessed.
                                                                   Property was foreclosed.
                                                                   Property was garnished.
                                                                   Property was attached, seized, or levied.

                                                                Describe the property                            Date            Value of the property
Westy Storage                                                   We had a storage space filled with                    7/7/2016
Creditor's Name                                                 artwork, personal belongings, antiques,
                                                                and recordings that were sold
80 Brown House Road
Number     Street                                               off by auction because of non payment
                                                                of unit.
                                                                Explain what happened
Stamford                               CT         06902            Property was repossessed.
City                                   State      ZIP Code         Property was foreclosed.
                                                                   Property was garnished.
                                                                   Property was attached, seized, or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 4
          Case 19-50289                  Doc 1         Filed 03/04/19          Entered 03/04/19 07:23:26                       Page 73 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                 Case number (if known)

  Part 5:        List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment        Amount of
Dominick Rendina                                                                                                or transfer was     payment
Person Who Was Paid                                                                                             made

150 Grand Street Suite 502                                                                                         8/15/2018            $1,700.00
Number      Street




White Plains                  NY       10601
City                          State    ZIP Code


Email or website address

N/A
Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 5
        Case 19-50289                  Doc 1      Filed 03/04/19            Entered 03/04/19 07:23:26                       Page 74 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                               Case number (if known)

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
        Case 19-50289                   Doc 1         Filed 03/04/19              Entered 03/04/19 07:23:26                   Page 75 of 93

Debtor 1       Ken Levy
Debtor 2       Sharon Levy                                                                     Case number (if known)

 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


           No
           Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 7
          Case 19-50289            Doc 1       Filed 03/04/19            Entered 03/04/19 07:23:26                    Page 76 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                            Case number (if known)

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Ken Levy                                        X /s/ Sharon Levy
   Ken Levy, Debtor 1                                    Sharon Levy, Debtor 2

   Date     03/04/2019                                   Date     03/04/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                   Attach the Bankruptcy Petition Preparer's Notice,
                                                                                          Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
         Case 19-50289               Doc 1         Filed 03/04/19              Entered 03/04/19 07:23:26                    Page 77 of 93


 Fill in this information to identify your case:
 Debtor 1              Ken                                        Levy
                       First Name         Middle Name             Last Name

 Debtor 2            Sharon                                       Levy
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

 Case number
                                                                                                                               Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral          What do you intend to do with the           Did you claim the property
                                                                         property that secures a debt?               as exempt on Schedule C?

      Creditor's        Ally Bank                                             Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2015 Dodge Dart 4 door                                Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Daimler Chrysler Corp.                                Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    Automobile Loan                                       Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:
                                                                              Debtor will continue making payments to creditor without
                                                                              reaffirming.




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
        Case 19-50289              Doc 1       Filed 03/04/19            Entered 03/04/19 07:23:26                      Page 78 of 93

Debtor 1     Ken Levy
Debtor 2     Sharon Levy                                                             Case number (if known)

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                          Will this lease be assumed?

    Lessor's name:        Memorial SMC Investment                                                                 No
    Description of leased Residential Lease                                                                       Yes
    property:             Date Lease Began: 6/4/2018
                           Date Scheduled to End: 5/1/2019
                           Landlord holds a judgment against Debtor


    Lessor's name:        Paul Valeri                                                                             No
    Description of leased Residential Lease                                                                       Yes
    property:             Date Lease Began: 4/2/2018
                           Date Scheduled to End: 3/31/2019


 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Ken Levy                                        X /s/ Sharon Levy
   Ken Levy, Debtor 1                                    Sharon Levy, Debtor 2

   Date 03/04/2019                                       Date 03/04/2019
        MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
            Case 19-50289                          Doc 1             Filed 03/04/19                       Entered 03/04/19 07:23:26                                        Page 79 of 93

B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                              DISTRICT OF CONNECTICUT
                                                                BRIDGEPORT DIVISION
In re Ken Levy                                                                                                                      Case No.
      Sharon Levy
                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $1,700.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $1,700.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       Case 19-50289             Doc 1      Filed 03/04/19          Entered 03/04/19 07:23:26                  Page 80 of 93

B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   03/04/2019                         /s/ Dominick Rendina
                      Date                            Dominick Rendina                           Bar No. CT28075
                                                      Dominick Rendina - Attorney At Law
                                                      500 West Putnam Avenue
                                                      Suite 400
                                                      Greenwich, CT 06830
                                                      Phone: (203) 742-1031 / Fax: (203) 930-3603




    /s/ Ken Levy                                                    /s/ Sharon Levy
   Ken Levy                                                        Sharon Levy
           Case 19-50289         Doc 1      Filed 03/04/19           Entered 03/04/19 07:23:26             Page 81 of 93


                                      UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF CONNECTICUT
                                            BRIDGEPORT DIVISION
  IN RE:   Ken Levy                                                                  CASE NO
           Sharon Levy
                                                                                     CHAPTER   7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 3/4/2019                                            Signature    /s/ Ken Levy
                                                                     Ken Levy



Date 3/4/2019                                            Signature    /s/ Sharon Levy
                                                                     Sharon Levy
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 82 of 93



                        Action Fuel Oil Company
                        1 Gilbert Park
                        Ossining, NY 10562
                        Attn: President or CEO


                        Advanced Collection Services, Ltd
                        55 Whiting St 2a
                        PO Box 626
                        Plainville, CT 06062-0626
                        Attn: President Or Ceo

                        All Tran Financial
                        6800 North Course Drive
                        Houston, TX 77072
                        Attn: President or CEO


                        Ally Bank
                        Po Box 951
                        Horsham, PA 19044
                        Attn: President or CEO


                        AMERASSIST AR Solutions
                        PO BOX 26095 #500
                        Columbus, OH 43226
                        Attn: President or CEO


                        ANTHONY J PIERAGOSTINI
                        126 Barker Street
                        Mount Kisco, NY 10549



                        Ava Stamford- Hunter Warfield
                        4620 Woodland Corporate Blvd
                        Tampa Florida 33614
                        Attn: President or CEO


                        Avalon Bay Communities
                        2901 Sabre Street
                        Virginia Beach, VA 23452
                        Attn: President or CEO


                        Bank of America
                        245 Main Street
                        Dickson City, PA 18519
                        Attn: President or CEO
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 83 of 93



                        Bedford Anesthesia
                        34 South Bedford Road
                        Mount Kisco, NY 10549
                        Attn: President or CEO


                        Capital One
                        2165 Lakeview Road Suite 800
                        Charlotte, NC 28269
                        Attn: President or CEO


                        Capital One Bank
                        PO BOX 71083
                        Charlotte, NC 28272
                        Attn: President or CEO


                        CareMount Medical
                        PO BOX 65042
                        Baltimore, MD 21264
                        Attn: President or CEO


                        Caremount Medical
                        PO Box 65042
                        Balltimore, MD 21264
                        Attn: President or CEO


                        Chi St. Luke's Health
                        PO Box 20269
                        Houston Texas 77225-0269
                        Attn: President or CEO


                        Citibank
                        PO Box 6500
                        Sioux Falls, SD 57117
                        Attn: President or CEO


                        Citibank
                        PO BOX 6500
                        Sioux Falls, SC 57117
                        Attn: President or CEO


                        Citizen Bank
                        833 Broadway
                        Albany, NY 12207
                        Attn: President or CEO
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 84 of 93



                        Client Services
                        3451 Harry S Truman Blvd
                        St Charles, MO 63301
                        Attn: President or CEO


                        Commercical Checking Control
                        7250 Beverly Blvd, Suite 200
                        Los Angeles, CA 90036-2560
                        Attn: President Or Ceo


                        Commonwealth
                        245 Main Street
                        Dickson City, PA 18519
                        Attn: President or CEO


                        Con Edison
                        PO BOX 1702
                        New York, NY 10016
                        Attn: President or CEO


                        Connecticut Department of Revenue Servic
                        P.O. Box 5088
                        Hartford, CT 06102-5088
                        Attn: Supervisor or Office Manager


                        Connecticut Dermatology Group
                        PO BOX 21228
                        New York, NY 10087
                        Attn: President or CEO


                        Conservice
                        PO Box 4717
                        Logan, UT 84323-4717
                        Attn: President or CEO


                        Convergent
                        PO Box 9004
                        Renton, WA 98057
                        Attn: President or CEO


                        Convergent
                        800 SW 39th Street
                        Renton, WA 98057
                        Attn: President or CEO
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 85 of 93



                        Cottonwood Financial Dba Cash Store
                        1901 Gateway Drive Suite 200
                        Irving Tx 75038
                        Attn: President or CEO


                        Creative Cakes
                        400 East 74th Street
                        New York, NY 10021
                        Attn: President or CEO


                        Credence
                        17000 Dallas Parkway
                        Suite 204
                        Dallas, TX 75248
                        Attn: President or Ceo

                        Credit Center, LLC
                        7 Finance Drive
                        Danbury, CT 06810-0233
                        Attn. President or CEO


                        Credit Collection Services
                        725 Canton Street
                        Norwood, MA 02062
                        Attn. President or CEO


                        Credit Services Intl / Singleton Associa
                        PO Box 1088
                        Arlington, TX 76004
                        Attn. President or CEO


                        Ct Department of Revenue
                        Twenty-Five Sigourney Street -Ste 2
                        Hartford, CT 06106-5032
                        Attn: Office Manager or Supervisor


                        Daimler Chrysler Corp.
                        1010 West Mockingbird Lane Suite 100
                        Dallas, TX 75247
                        Attn. President or CEO


                        DAVID J GOLD P C
                        116 John Street Suite 110
                        New York, NY 10038
                        Attn. President or CEO
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 86 of 93



                        Deily & Glastetter
                        8 Southwoods Blvd Suite 207
                        Albany, NY 12211
                        Attn. President or CEO


                        Dynamic Movers
                        402 Foster Avenue 4B
                        Brooklyn, NY 11230-4000
                        Attn. President or CEO


                        Eastern Account
                        PO Box 837
                        Newtown, CT 06470
                        Attn. President or CEO


                        Enterprise
                        PO Box 801988
                        Kansas City, MO 64180
                        Attn. President or CEO


                        Eversource (Electric)
                        PO Box 650032
                        Dallas, TX 75265
                        Attn. President or CEO


                        Eversource (Gas)
                        PO BOX 660034
                        Dallas, TX 75265
                        Attn. President or CEO


                        F.R. Meixner
                        PO BOX 337
                        Somers, NY 10589
                        Attn. President or CEO


                        Fingerhut
                        PO BOX 166
                        Newark, NJ 07101
                        Attn. President or CEO


                        First Premier Bank
                        PO Box 5519
                        Sioux Falls Sd 57117-5519
                        Attn. President or CEO
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 87 of 93



                        Forster & Garbus
                        60 Vanderbilt Motor Pkwy
                        Commack, NY 11725
                        Attn. President or CEO


                        Frontier Communications
                        PO BOX 74047
                        Cincinnati, OH 45274
                        Attn. President or CEO


                        Frontier Communications
                        PO BOX 740407
                        Cincinnati, OH 45274
                        Attn. President or CEO


                        Harlan Check Cashing
                        57 Front Street
                        Brooklyn, NY 11201
                        Attn. President or CEO


                        Heritage Fuel
                        PO BOX 512
                        Croton Falls, NY 10519
                        Attn. President or CEO


                        Houston Finance Company
                        1332 Yale Street
                        Houston, Texas 77006
                        Attn. President or CEO


                        HSBC
                        PO BOX 610
                        Sauk Rapids, MN 56379
                        Attn. President or CEO


                        Internal Revenue Service
                        P.O. Box 7317
                        Philadelphia, PA 19101-7317
                        Attn: Manager or Supervisor


                        Internal Revenue Service
                        P.O. Box 7317
                        Philadelphia, PA 19101-7317
                        Attn: Office Manager or Supervisor
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 88 of 93



                        Jefferson Capital
                        16 McLeland Rd
                        St Cloud, MN 56303
                        Attn. President or CEO


                        JP McHale
                        241 Bleakley Avenue
                        Buchanan, NY 10511
                        Attn. President or CEO


                        Keen & Matney
                        20 Batterson Park Road Suite 130
                        Farmington, CT 06032
                        Attn. President or CEO


                        Kensico Fuel Company
                        11 Annadale Street
                        Armonk, NY 10504
                        Attn. President or CEO


                        Kestenbaum,Dannenberg and Klein
                        104 West 40th Street
                        New York, NY 10018
                        Attn. President or CEO


                        Levy, Davis, Maher
                        39 Broadway Suite 1620
                        New York, NY 10006
                        Attn. President or CEO


                        LVNV Funding
                        60 Vanderbilt Motor Pkwy
                        Commack, NY 11725
                        Attn. President or CEO


                        Marshall Oil Company
                        130 Salem Road
                        Pound Ridge, NY 10576
                        Attn. President or CEO


                        Martini, Highes & Grossman
                        900 LInton Blvd #201
                        Delray Beach, FL 33446
                        Attn. President or CEO
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 89 of 93



                        Masseys
                        PO Box 2822
                        Monroe, WI 53566-8022
                        Attn. President or CEO


                        Memorial SMC Investment
                        6300 La Camina Drive Suite 150
                        Houston, TX 77079



                        National Recoveries, Inc.
                        14735 Highway 65 NE Suite 100
                        Ham Lake, MN 55304-4886
                        MTA Bridges & Tunnels
                        Attn. President or CEO

                        Norco Fuel Service
                        325 Adams Street
                        Bedford Hills, NY 10507
                        Attn. President or CEO


                        Nys Dept of Tax & Finance
                        Bankruptcy Section
                        PO Box 5300
                        Albany, NY 12205-0300
                        Attn: Supervisor or Office Manager

                        Nys Dept of Tax & Finance
                        Bankruptcy Section
                        PO Box 5300
                        Albany, NY 12205-0300
                        Attn; Manager or Supervisor

                        Optimum
                        PO Box 742698
                        Cincinnati, OH 45274
                        Attn. President or CEO


                        Parkside at Memorial
                        777 South Mayde Creek Drive
                        Houston Texas 77079
                        Attn. President or CEO


                        Paul Valeri
                        12 Downing St.
                        Danbury, CT 06811
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 90 of 93



                        Phillip Sirlin
                        5 Kisco Park Drive
                        Mount Kisco, NY 10514



                        Pinnacle Credit Services
                        PO BOX 10497
                        Greenville, SC 29603
                        Attn. President or CEO


                        Pinnacle Credit Srevices
                        PO BOX 10497
                        Greenville, SC 29603
                        Attn. President or CEO


                        Portfolio Recovery
                        PO BOX 12914
                        Norfolk, VA 23541
                        Attn. President or CEO


                        Portfolio Recovery Associates,Llc
                        120 Corporate Boulevards
                        Norfolk, VA 23502
                        Attn. President or CEO


                        Progressive Insurance
                        725 Canton Street
                        Norwood, MA 02062
                        Attn. President or CEO


                        Putnam Valley Petroleum
                        100 Buckshollow Road
                        Mahopac, NY 10541
                        Attn. President or CEO


                        Sahpiro Gettinger & Waldinger, LLP
                        118 North Bedford Road
                        Mt. Kisco, NY 10594
                        Attn. Partner, President or CEO


                        Sam J. Nole
                        347 5th Avenue Suite 709
                        New York, NY 10016
                         Attn. President or CEO
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 91 of 93



                        Seventh Avenue
                        1112 7th Avenue
                        Monroe Wi 53566-1364
                        Attn. President or CEO


                        SHAMBERG MARWELL DAVIS & HOLLIS
                        55 Smith Avenue
                        Mount Kisco, NY 10549
                        Attn: Partner, President or CEO


                        Slomins
                        1 Old Country Road
                        Mahopac, NY 10541
                        Attn. President or CEO


                        Sony BMG Music Entertainment
                        25 Madison Avenue
                        New York, NY 10010
                        Attn. President or CEO


                        Speedy Cash
                        PO Box 780408
                        Wichita Kansas 67278
                        Attn. President or CEO


                        Sprint
                        PO Box 4191
                        Carol Stream, IL 60197
                        Attn. President or CEO


                        Stephen Dewey
                        1 Gilbert Park
                        Ossining, NY 10562
                        Attn. President or CEO


                        Stephen Dewey ESQ
                        1 Gilbert Park
                        Ossining, NY 10562
                        Attn. President or CEO


                        Sunrise Credit Services
                        260 Airport Plaza
                        Farmingdale, NY 11735
                        Attn. President or CEO
Case 19-50289   Doc 1   Filed 03/04/19   Entered 03/04/19 07:23:26   Page 92 of 93



                        The New York Times
                        PO Box 371456
                        Pittsburgh, PA 15250
                        Attn. President or CEO


                        Transworld Systems, Inc.
                        5226 Frantz Road
                        Dublin, OH 43017
                        Mta Bridges & Tunnels
                        Attn. President or CEO

                        Tri County Plumbing & Heating
                        900 Lincoln Blvd #201
                        Delray Beach, FL 33446
                        Attn. President or CEO


                        TSG Collections
                        20 North Van Brunt Street #10
                        Englewood, NJ 07631
                        Attn. President or CEO


                        Verizon Wireless
                        PO BOX 15124
                        Albany, NY 12212
                        Attn. President or CEO


                        Vincent Laduca
                        52 Depew Street
                        Pleasantville, NY 10570
       Case 19-50289              Doc 1        Filed 03/04/19           Entered 03/04/19 07:23:26                    Page 93 of 93


                                         UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF CONNECTICUT
                                               BRIDGEPORT DIVISION
                                                                    §
IN RE:
                                                                    §
Ken Levy                                                            §             Case No.
Sharon Levy                                                         §
                          Debtor(s)                                 §             Chapter      7


                       DECLARATION FOR ELECTRONIC FILING OF BANKRUPTCY
                          PETITION, LISTS, STATEMENTS, AND SCHEDULES
PART I: DECLARATION OF PETITIONER:
As an individual debtor in this case, or as the individual authorized to act on behalf of the corporation, partnership, or limited
liability company seeking bankruptcy relief in this case, I hereby request relief as, or on behalf of, the debtor in accordance with
the chapter of title 11, United States Code, specified in the petition to be filed electronically in this case. I have read the
information provided in the petition, lists, statements, and schedules to be filed electronically in this case and I HEREBY
DECLARE UNDER PENALTY OF PERJURY that the information provided therein, as well as the social security information
disclosed in this document, is true and correct. I understand that this Declaration is to be filed with the Bankruptcy Court within
five (5) business days after the petition, lists, statements, and schedules have been filed electronically. I understand that a
failure to file the signed original of this Declaration will result in the dismissal of my case.

      [Only include for Chapter 7 individual petitioners whose debts are primarily consumer debts] --
      I am an individual whose debts are primarily consumer debts and who has chosen to file under chapter 7. I am aware that
      I may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, understand the relief available under each
      chapter, and choose to proceed under chapter 7.


      [Only include if petitioner is a corporation, partnership or limited liability company] --
      I hereby further declare under penalty of perjury that I have been authorized to file the petition, lists, statements, and
      schedules on behalf of the debtor in this case.


Date: 3/4/2019                    /s/ Ken Levy                                              /s/ Sharon Levy
                                  Ken Levy                                                  Sharon Levy
                                  Debtor                                                    Joint Debtor
                                  Soc. Sec. No. xxx-xx-5684                                 Soc. Sec. No. xxx-xx-8253

PART II: DECLARATION OF ATTORNEY:
I declare UNDER PENALTY OF PERJURY that: (1) I will give the debtor(s) a copy of all documents referenced by Part I herein
which are filed with the United States Bankruptcy Court; and (2) I have informed the debtor(s), if an individual with primarily
consumer debts, that he or she may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained
the relief available under each such chapter.

Date: 3/4/2019                                                      /s/ Dominick Rendina
                                                                    Dominick Rendina, Attorney for Debtor
